                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA                                        JS-6
                                     CIVIL MINUTES - GENERAL
                                                                                          June 30, 2021
Case No.     2:20-cv-11096-SVW-KS                                             Date

             Holly Cordan v. Costco Wholesale Corporation et al
Title




 Present: The Honorable     STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   Paul M. Cruz                                                 N/A
                   Deputy Clerk                                     Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                         N/A                                                        N/A
 Proceedings:            ORDER DENYING [44] MOTION TO STRIKE AND GRANTING [45]
                         MOTION TO AMEND AND REMAND.

       Before the Court is (1) Plaintiff’s motion to amend the complaint and remand this action to
Ventura Superior Court, and (2) Defendant’s motion to strike Plaintiff’s amended complaint. Dkts. 44,
45. For the below reasons, Plaintiff’s motion is GRANTED, and Defendant’s motion is DENIED.

        When deciding whether to permit joinder under § 1447(e), a court considers five factors:

        (1) whether the party sought to be joined is needed for adjudication and would be joined under
        Federal Rule of Civil Procedure 19(a);

        (2) whether the statute of limitations would prevent the filing of a new action against the new
        defendant if the court denies joinder;

        (3) whether the attempt to join was timely;

        (4) whether the joinder is solely for the purpose of defeating federal jurisdiction; and

        (5) whether the claim against the new party seems valid.

Clinco v. Roberts, 41 F. Supp. 2d 1080, 1082 (C.D. Cal. 1999).




                                                                                                   :
                                                             Initials of Preparer
                                                                                     PMC

                                          CIVIL MINUTES - GENERAL                                      Page 1 of 3
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                     June 30, 2021
Case No.     2:20-cv-11096-SVW-KS                                            Date

             Holly Cordan v. Costco Wholesale Corporation et al
Title



        Here, all five factors weigh in favor of granting leave to amend. First, Gaytan is needed for
adjudication under Fed. R. Civ. Pro. 19(a). “[A]mendment under § 1447(e) is a less restrictive standard
than for joinder under [Rule 19].” IBC Aviation Services, Inc. v. Compania Mexicana de Aviacion, S.A.
de C.V., 125 F. Supp. 2d 1008, 1011–12 (N.D. Cal. 2000). “This standard is met when failure to join
will lead to separate and redundant actions,” and it is not met when “defendants are only tangentially
related to the cause of action.” Id.

       Here, Gaytan is not tangentially related to this action. He was the store manager at Costco on
the day of the alleged incident. And, contrary to Defendant’s argument, it makes no difference that
Costco would be vicariously liable for Gaytan’s alleged negligence. Plaintiff is entitled to pursue
claims against Gaytan individually, and “[t]he fact that Costco may be both directly liable for its
negligence and vicariously liable for the negligence of [Gaytan] supports Plaintiff’s argument that
[Gaytan] is a necessary party to this action.” Franco v. Costco Wholesale Corp., 2018 WL 6333674, at
*2 (C.D. Cal. Oct. 30, 2018).

        Second, the statute of limitations would likely prevent the filing of a new claim against Gaytan in
state court. Accordingly, this factor weighs in Plaintiff’s favor.

       Third, the proposed joinder is not untimely. Plaintiff did not learn of Gaytan’s identity until
April 26, 2021, see Dkt. 49, and Defendants did not agree to accept service on Gaytan’s behalf until over
one month later. The jury trial is still nearly three months away. See Dkt. 41. Accordingly, the
proposed joinder is not untimely.

        The fourth factor also weighs in Plaintiff’s favor. Defendant argues that Plaintiff’s motive
behind the proposed joinder is to destroy diversity. See Dkt. 44. However, even if the Court were to
assume that defeating diversity jurisdiction were Plaintiff’s primary motive, Defendant has not shown it
was Plaintiff’s only motive. See Clinco, 41 F. Supp. 2d at 1082 (noting courts should consider whether
joinder is “solely” to defeat jurisdiction).

        Moreover, the question of motive has become “intertwined” with the question of whether the
Plaintiff has a seemingly valid claim against the nondiverse putative defendant. McGrath v. Home
Depot USA, Inc., 298 F.R.D. 601, 608 (S.D. Cal. 2014)). Some courts have gone so far as to de-




                                                                                               :
                                                           Initials of Preparer
                                                                                    PMC

                                         CIVIL MINUTES - GENERAL                                   Page 2 of 3
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                     June 30, 2021
Case No.     2:20-cv-11096-SVW-KS                                            Date

             Holly Cordan v. Costco Wholesale Corporation et al
Title



emphasize this factor altogether in cases where plaintiffs have a legitimate case for joinder. See, e.g.,
Righetti v. Shell Oil Co., 711 F. Supp. 531, 535 (N.D. Cal. 1989) (reading the legislative history of 28
U.S.C. § 1447(e) to obviate the motive analysis altogether).

        Here—and with regards to the fourth and fifth factors—Plaintiff has a seemingly valid claim
against Gaytan. Specifically, Plaintiff has raised a plausible inference that Gaytan (1) had a duty to
ensure the premises were safe, (2) breached that duty, and (3) that breach caused Plaintiff’s damages.
Accordingly, the fourth and fifth factors weigh in Plaintiff’s favor.

       For the foregoing reasons, Plaintiff’s motion is GRANTED. Plaintiff’s amended complaint is
now the operative complaint in this case. The case is REMANDED to Ventura Superior Court.

        IT IS SO ORDERED.




                                                                                               :
                                                            Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                  Page 3 of 3
